
	

116 S2173 IS: Coast Guard Drug Detection and Interdiction Act
U.S. Senate
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th Congress1st Session
		S. 2173
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2019
			Mr. Scott of Florida (for himself, Ms. Sinema, and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend title 14, United States Code, to enhance the land-based unmanned aircraft system program
			 of the Coast Guard, and for other purposes. 
	
	
 1.Short titleThis Act may be cited as the Coast Guard Drug Detection and Interdiction Act. 2.Land-based unmanned aircraft system program of the Coast Guard (a)Funding for certain enhanced capabilitiesSection 319 of title 14, United States Code, is amended by adding at the end the following new subsection:
				
 (c)Funding for certain enhanced capabilitiesIn each of fiscal years 2020 and 2021, the Commandant may provide additional funding for the land-based unmanned aircraft system program in amounts, and for purposes, as follows:
 (1)$2,000,000 in each fiscal year for assessment of the expanded use of medium range unmanned aircraft systems within the program.
 (2)$5,000,000 in each fiscal year for additional long-range maritime patrol aircraft (MPA) within the program..
			(b)Report on use of unmanned aircraft  systems for certain surveillance
 (1)Report requiredNot later than March 31, 2021, the Commandant of the Coast Guard shall submit to the appropriate committees of Congress a report setting forth an assessment of the feasibility and advisability of using unmanned aircraft systems (UAS) for surveillance of marine protected areas, the transit zone, and the Arctic in order to—
 (A)establish and maintain regular maritime domain awareness of such areas; (B)ensure appropriate response to illegal activities in such areas; and
 (C)collaborate with State, local, and tribal authorities, and international partners, in surveillance missions over their waters in such areas.
 (2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives.
